This was an action to recover the balance due for certain motor trucks, and for parts and repairs thereto, sold by plaintiff to Carolina Motor Service, Inc., which debt it was alleged defendant John P. Nutt Corporation had assumed, upon taking over all the assets and property of the Carolina Motor Service, Inc.
By consent, the cause was referred to Marsden Bellamy, Esq., to hear the evidence and report his findings of fact and conclusions of law to the court. The referee reported his findings of fact that John P. Nutt Corporation, in consideration of receiving the property of the Carolina Motor Service, Inc., agreed orally and in writing to pay plaintiff's claims, and that of certain other creditors, and that the balance of plaintiff's debt, $4,262.22, was now due by the defendant. The referee concluded that plaintiff was entitled to judgment therefor.
Upon exceptions duly filed, the cause was heard in the Superior Court and judgment rendered overruling all of defendant's exceptions to the report, and adopting and affirming the findings of fact and conclusions of law of the referee. The defendant John P. Nutt Corporation appealed. *Page 667 
An examination of the record and the evidence produced before the referee leads us to the conclusion that there was evidence to support the findings of fact by the referee. These findings having been adopted and approved by the judge below, his ruling thereon is conclusive upon this Court. Mineral Co. v. Young, 211 N.C. 387; Anderson v. McRae, 211 N.C. 197.
The judgment is
Affirmed.